                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     EL DORADO DIVISION

LESLIE HIGGINS                                                                                      PLAINTIFF

v.                                           CIVIL NO. 18-01077

ANDREW SAUL 1, Commissioner                                                                           DEFENDANT
Social Security Administration

                                                   JUDGMENT

         For reasons stated in a memorandum opinion of this date, the Court hereby affirms the

decision of the Commissioner and dismisses Plaintiff’s case with prejudice. The parties have

sixty days from entry of the judgment on the docket in which to appeal.

         IT IS SO ORDERED AND ADJUDGED this 23rd day of December 2019.

                                                          /s/ Erin L. Wiedemann
                                                          HON. ERIN L. WIEDEMANN
                                                          UNITED STATES MAGISTRATE JUDGE




1
  Andrew M. Saul has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,
pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.
